Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhibit (j)(1) 1treet, N.W. Washington, DC 20006-2401 +1 ain +1 ax www.dechert.com August 3, 2010 TIAA-CREF Funds 730 Third Avenue New York, NY 10017-3206 Re: TIAA-CREF Funds (File Nos. 333-76651 and 811-09301) Dear Ladies and Gentlemen: We hereby consent to the use of our name under the caption Legal Matters in the Statement of Additional Information filed as a part of Post-Effective Amendment No. 35 to the Trusts Registration Statement, unless and until we revoke such consent. In giving such consent, however, we do not admit that we are within the category of persons whose consent is required by Section 7 of the Securities Act of 1933, as amended, and the rules and regulations thereunder. Very truly yours, /s/ Dechert LLP Dechert LLP US Austin Boston Charlotte Hartford New York Orange County Philadelphia Princeton San Francisco Silicon Valley Washington DC EUROPE Brussels Dublin London Luxembourg Moscow Munich Paris ASIA Beijing Hong Kong
